Citation Nr: 0820114	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  07-10 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than February 14, 
2005, for the grant of service connection for chronic 
lymphocytic leukemia (CLL).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Hinton, Counsel




INTRODUCTION

The veteran served on active duty from May 1960 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO).  In that rating decision 
the RO granted service connection for chronic lymphocytic 
leukemia and assigned that disability a 100 percent 
disability rating, effective February 14, 2005.  The veteran 
perfected an appeal as to the effective date for the grant of 
service connection.   

This case has been advanced on the Board's docket in 
accordance with the provisions of 38 C.F.R. Section 20.900 
(c) (2007).  


FINDINGS OF FACT

1.  38 C.F.R. § 3.309(e) as in effect prior to October 16, 
2003 does not provide for service connection for chronic 
lymphocytic leukemia if a veteran was exposed to an herbicide 
agent during service; and amendments to 38 C.F.R. § 3.309(e) 
effective October 16, 2003, provide that if a veteran was 
exposed to an herbicide agent during service, chronic 
lymphocytic leukemia shall be service connected.

2.  Since before October 16, 2003, the veteran has been 
diagnosed with chronic lymphocytic leukemia.

3.  On February 14, 2006, the veteran submitted a claim for 
service connection for chronic lymphocytic leukemia.




CONCLUSION OF LAW

The criteria for an effective date earlier than February 14, 
2005, for the grant of service connection for chronic 
lymphocytic leukemia have not been met.  
38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.114, 3.400 (2007); 38 C.F.R. § 3.309(e) (as in effect prior 
to and as of October 16, 2003).   
 

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2007)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), 
the United States Court of Appeals for Veterans Claims 
(Court) held that VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Id.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability. 
 
The issue on appeal originally arises from a claim for 
entitlement to service connection for CLL.  The RO received 
such claim in February 2006 and first adjudicated the claim 
in a May 2006 rating decision, which granted service 
connection for CLL.  Prior to the May 2006 rating decision, 
the RO provided the veteran appropriate VCAA notice as to the 
issue of entitlement to service connection.  Specifically, in 
a March 2006 letter, the RO notified the veteran of 
information and evidence necessary to substantiate the claim 
for entitlement to service connection; information and 
evidence that VA would seek to provide; and information and 
evidence that the veteran was expected to provide.  The 
veteran was instructed to submit any evidence in his 
possession that pertained to his claim.  

None of the notice prior to the May 2006 rating decision 
specifically pertained to an effective date, however.  This 
is because the specific claim on appeal arises from the 
veteran's disagreement with the effective date assigned for 
the grant of service connection, following the grant of 
service connection in the May 2006 rating decision.   

In this regard, Courts have held that in appeals arising from 
disagreement with the initially established effective date 
following the grant of service connection, once service 
connection is granted the claim is substantiated; and on that 
basis, additional notice under 38 U.S.C.A. § 5103(a) is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap 
v. Nicholson, 21 Vet. App. 112 (2007).  

Specifically, in Hartman the Federal Circuit held that the 
notice obligation of 38 U.S.C.A. § 5103(a): is triggered by 
the filing of a "complete or substantially complete 
application"; is intended "to require that VA provide 
affirmative notification to the claimant prior to the initial 
decision in a case as to the evidence that is needed for that 
claim, and who shall be responsible for it; and does not 
apply to proceedings that take place after the RO's initial 
decision. See Hartman; see also Wilson v. Mansfield, October 
15, 2007 (Fed. Cir. 2007).  In Hartman, the Federal Circuit 
held that on granting an initial claim of service connection, 
VA was not required to provide the claimant with notice under 
38 U.S.C.A. § 5103(a) when the claimant filed his notice of 
disagreement challenging the effective date assigned by the 
RO. Id.  The same applies here with respect to the appeal as 
to the effective date assigned following the grant of the 10 
percent rating for tinnitus.

Note also that the statutory notice required by the VCAA is 
only one part of the system of notice required and provided 
in the VA claim adjudication process.  See Wilson v. 
Mansfield, No. 07-7099 (Fed. Cir. October 15, 2007).  Under 
Wilson (citing Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), 38 U.S.C.A. § 5103(a) requires only a generic notice 
after the initial claim for benefits has been filed and 
before the initial decision; and does not apply throughout 
the claim adjudication process since other forms of notice-
such as contained in the rating decision, statement of the 
case, and supplemental statement of the case-provide the 
claimant with notice of law applicable to the specific claim 
on appeal.  Id.  In this case, notice applicable to the 
specific claim on appeal-as to effective date assignment 
following liberalization of VA law-was provided by the 
statement of the case and supplementary statement of the 
case.

Any remaining procedural defect is cured by other 
circumstances of this case.  The veteran is represented by a 
representative, who, along with the veteran, has been shown 
to have actual knowledge of the evidence needed to 
substantiate the claim, even though the veteran argues 
counter to the pertinent rules for establishing an earlier 
effective date.  With the demonstration of actual knowledge 
of the evidence needed to substantiate the claim; and as the 
veteran has had the opportunity to participate effectively in 
the processing of his claim, that is, the opportunity to 
submit evidence or argument on the earlier effective date 
claim, the purpose of the VCAA notice was not frustrated and 
the veteran was not prejudiced by any defect in the VCAA 
notice.  As reflected below, the record does not show that 
the veteran filed a claim for service connection earlier than 
February 14, 2006.  Because no earlier claim was filed, a 
remand for additional notice today would serve no useful 
purpose.  

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
Specifically, the information and evidence that have been 
associated with the claims file consist of veteran's private 
medical records, and statements and other submissions made in 
support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim.  The Board finds that no additional assistance is 
required to fulfill VA's duty to assist.  Smith v. Gober, 14 
Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi,15 Vet. App. 143 (2001). 

Accordingly, the Board will proceed to a decision on the 
merits.

II.  Analysis

The statutory provisions for the determination of the 
effective date of an award of disability compensation are set 
forth in 38 U.S.C.A. § 5110.  Unless specifically provided 
otherwise, the effective date of an award based on an 
original claim shall be fixed in accordance with the facts 
found but shall not be earlier than the date of receipt of an 
application therefore.  38 U.S.C.A. § 5110(a).  

If, however, the application is received within one year from 
the date of discharge or release from service, the effective 
date of an award for disability compensation to the veteran 
shall be the day following the date of discharge or release.  
38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2) (2006); see 
also Wright v. Gober, 10 Vet. App. 343, 346-48 (1997).  

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  
38 C.F.R. § 3.1(p) (2007).  Any communication or action 
indicating an intent to apply for VA benefits from a claimant 
or representative may be considered an "informal claim."  
Such informal claim must identify the benefit sought.  38 
C.F.R. § 3.155(a) (2007).  Generally, a specific claim in the 
form prescribed by VA must be filed in order for VA benefits 
to be paid.  See 38 C.F.R. §§ 3.160(b), 3.151(a) (2007).  
Under 38 C.F.R. § 3.1(p), the prescribed form includes that 
the claim must be in writing.

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within 1 year from the 
date it was sent to the claimant, it will be considered filed 
as of the date of receipt of the informal claim.  Id.  Under 
certain circumstances, VA medical records may constitute an 
informal claim for increase or to reopen a compensation claim 
under 38 C.F.R. § 3.157 (2007), but this provision is not for 
application in an initial compensation claim for a 
disability.  See 38 C.F.R. § 3.155(c) (2007).  

The veteran's DD Form 214 shows that the veteran was 
separated from active military service in May 1968; and that 
he served in Vietnam.

On February 14, 2006, the veteran submitted a VA Form 21-526, 
"Veteran's Application for Compensation or Pension" in 
which he claimed entitlement for chronic lymphocytic leukemia 
(CLL), due to exposure to Agent Orange/herbicides in service.  
No document submitted prior to February 14, 2006 may 
constitute a formal or informal claim for CLL.  

In a May 2006 rating decision, the RO granted service 
connection for chronic lymphocytic leukemia, and assigned an 
effective of February 14, 2005 for service connection for 
that disability.  

As explained above, unless specifically provided otherwise, 
generally the effective date of an award of compensation will 
be the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 
2002); 38 C.F.R. § 3.400(o)(1) (2007).  

If compensation is awarded pursuant to a liberalizing law or 
a liberalizing VA issue, then unless otherwise authorized by 
statute, the effective date of the award shall be fixed in 
accordance with facts found; but the effective date cannot be 
earlier than the effective date of the liberalizing law or 
regulation, and cannot be retroactive for more than one year 
from the date of application.  38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2007); McCay v. Brown, 9 Vet. App. 
183 (1996), aff'd 106 F.3d 1577 (Fed. Cir. 1997).  

A "liberalizing law" is one that creates a new basis for 
entitlement to benefits.  See 38 C.F.R. § 3.114(a).  In order 
to be eligible for a retroactive award, the claimant must 
show that all eligibility criteria for the benefits existed 
at the time of the effective date of the law or 
administrative issue and continuously thereafter to the date 
of claim or administrative determination of entitlement.  38 
C.F.R. § 3.114(a).

If a claim is reviewed at the claimant's request or on VA's 
initiative within one year of the effective date of the law 
or administrative issue, benefits may be awarded from the 
effective date of the law or administrative issue.  38 C.F.R. 
§ 3.114(a)(1).  

If a claim is reviewed at the claimant's request submitted 
more than one year after the effective date of the law or 
administrative issue, benefits may be awarded for a period of 
one year prior to the date of receipt of that request.  38 
C.F.R. § 3.114(a)(3).  

In October 2003, VA amended its regulations under 38 C.F.R. 
§ 3.309(e) for establishing service connection by way of 
presumption for diseases associated with exposure to certain 
herbicide agents.  See 68 Fed. Reg. 59540 (2003).  At that 
time, VA added chronic lymphocytic leukemia to the list of 
diseases subject to the regulatory presumption governed by 
38 C.F.R. § 3.309(e).

In the May 2006 rating decision, the RO granted service 
connection for chronic lymphocytic leukemia, effective 
February 14, 2005, on the following basis.  Based on service 
records confirming service in Vietnam, the RO conceded 
exposure to herbicides.  See 38 C.F.R. § 3.307(a)(6)(iii), 
providing that a veteran who served in Vietnam shall be 
presumed to have been exposed to an herbicide agent.  Based 
on the liberalizing amendment to 38 C.F.R. § 3.309(e), 
because of the presumed exposure to herbicide agents, the RO 
granted service connection for chronic lymphocytic leukemia .

Review of private treatment records on file shows that the 
veteran had been diagnosed with chronic lymphocytic leukemia 
prior to the October 2003 amendment to 38 C.F.R. § 3.309(e).  

As reflected in the veteran's notice of disagreement, he 
essentially asserts that the effective date for the grant of 
service connection for chronic lymphocytic leukemia should be 
either in June 2000 when he was first diagnosed, or the date 
of the regulatory change in 2003.  He also asserted that he 
contacted VA by telephone in June 2000 advising them of his 
condition, and that at that time he was informed that there 
were no benefits allowed for his disease.

The veteran is correct that the medical evidence generally 
reflects that his chronic lymphocytic leukemia was diagnosed 
at a much earlier date than the effective date assigned for 
service connection.  Also, it is entirely plausible that he 
called VA in June 2000 to notify them of his disease and that 
they responded in the way he states.  

Regardless, the pertinent question no longer pertains to when 
the chronic lymphocytic leukemia was first diagnosed or 
whether the veteran called to notify VA that he had that 
condition.  Rather, the question is now whether, under the 
laws relevant to the assignment of effective dates, he is 
entitled to an earlier effective date than the currently 
assigned date of February 14, 2005.  In the May 2006 rating 
decision, the RO granted service connection based on 
liberalizing amendments to 38 C.F.R. § 3.309(e).  Therefore, 
the rules under 38 C.F.R. § 3.114 apply in determining the 
correct effective date for that grant.  

First, the veteran is shown to have met the eligibility 
criteria for the liberalizing benefit on the effective date 
of the liberalizing regulation and thereafter.  38 C.F.R. § 
3.114(a).  Medical evidence on file shows that he had been 
diagnosed with chronic lymphocytic leukemia since before the 
October 2003 liberalizing amendment; and service records 
showed service in Vietnam during that war.  

Second, while the liberalizing regulation dealing with 
38 C.F.R. § 3.309(e) became effective on October 16, 2003, 
the veteran did not submit his claim for service connection 
until February 14, 2006, more than one year later.  
Therefore, under 38 C.F.R. § 3.114(a) (1) and (3), benefits 
may be awarded for a period of one year prior to the date of 
receipt of the request.  Under these circumstances, 38 C.F.R. 
§ 3.114(a)(3) simply does not provide for a retroactive 
effective date of more than one year prior to the date of 
application.

To the extent the veteran may be asserting that a prior claim 
was submitted in June 2000, there is no evidence of any 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  
38 C.F.R. § 3.1(p) (2007).  There is no "report of contact" 
regarding a June 2000 phone call, or any indications of any 
written communication between VA and the veteran prior to the 
February 2006 application.  Even if the veteran telephoned VA 
in June 2000 as he states, notwithstanding that there was no 
written communication, according to his notice of 
disagreement he only advised VA of his disorder in June 2000.  
This is not equivalent to requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  In sum, there is no evidence the veteran submitted 
a claim prior to the February 2006 application for benefits.

In this case, as the veteran submitted his claim on February 
14, 2006, an effective date one year before that, February 
14, 2005, may be assigned.  38 C.F.R. 
§ 3.114(a)(3).  An effective date earlier than February 14, 
2005 is not assignable under the facts and pertinent 
regulations for assigning effective dates under 
38 C.F.R. § 3.114, or under any other provision that 
addresses the award of effective dates.  There are no prior 
submissions to constitute a claim on which to base an award 
of an earlier effective date.  Based on all of the foregoing, 
the preponderance of the evidence is against the veteran's 
claim for an effective date earlier than February 14, 2005, 
for a grant of service connection for chronic lymphocytic 
leukemia. 



ORDER

Entitlement to an effective date earlier than February 14, 
2005, for the award of service connection for chronic 
lymphocytic leukemia is denied.
 


____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


